Citation Nr: 0609662	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  98-19 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for concussion.

2.  Entitlement to service connection for residuals of knee 
injury.

3.  Entitlement to service connection for residuals of 
fracture of the right clavicle.

4.  Entitlement to service connection for otitis externa, 
right ear.

5.  Entitlement to service connection for residuals of elbow 
fracture.

6.  Entitlement to service connection for arthritis of the 
back.

7.  Entitlement to service connection for arthritis of the 
hip.

8 Entitlement to service connection for bilateral hearing 
loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1948 to 
December 1954.  
It was originally determined that the veteran's service from 
September 1951 to December 1954 had been under dishonorable 
conditions.  In a September 2004 Administrative Decision, the 
RO revised the prior holding and determined that the 
veteran's service from September 1951 to December 1954 was 
"honorable for VA purposes."

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In May 
1998, the RO denied service connection for all the issue on 
appeal with the exception of the hearing loss claim.  A 
notice of disagreement was received in September 1998, a 
statement of the case was issued in October 1998, and a 
substantive appeal was received in December 1998.  In 
September 2001, the RO denied service connection for hearing 
loss.  A notice of disagreement was received in November 
2001, a statement of the case was issued in April 2003, and a 
substantive appeal was received in June 2003.  

The veteran testified at a personal hearing at the RO in May 
2004.  

The issues on appeal, with the exception of the claim of 
entitlement to service connection for hearing loss, were 
originally before the Board in February 2001 when they were 
remanded for additional evidentiary development and to cure a 
procedural defect.  One of the issues before the Board in 
February 2001 was entitlement to service connection for a 
psychiatric disorder with alcoholism.  In a September 2004 RO 
decision, service connection was granted for PTSD and 
assigned a 100 percent disability evaluation.  This resolves 
the appeal of entitlement to service connection for a 
psychiatric disorder with alcoholism.  

The issue of entitlement to a permanent and total rating for 
nonservice-connected disability pension purposes was also 
initially in appellate status.  However, a January 2002 
deferred rating decision noted that the veteran was 70 years 
of age at that time and that pension could be authorized upon 
review of the veteran's income.  In other words, the issue of 
a permanent and total rating has been rendered moot due to 
the veteran's age under 38 C.F.R. § 3.3(a)(3).  Although it 
appears that the RO subsequently determined that the 
veteran's income as excessive for pension purposes, no appeal 
has been initiated as to that determination.  In sum, the 
Board finds that there is no longer a pension issue in 
appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a decision dated February 14, 2001, the Board remanded all 
of the issues on appeal, with the exception of the hearing 
loss claim, to afford the veteran appropriate VA examinations 
to determine whether the issues were currently present and, 
if so, to determine their etiology.  It does not appear that 
the veteran had been afforded the requested VA examinations.  
In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.    

The veteran also maintains that his hearing loss is due to 
acoustic trauma as a result of his combat service during the 
Korean War.  It does not appear that he has been afforded a 
VA examination to determine the nature, extent and etiology 
for the disability.  

On a VA Form 9 which was received at the Board in January 
2002, the veteran indicated that he desired to attend a Board 
hearing at his RO.  This statement was received after the 
veteran's notice of disagreement regarding his hearing loss 
claim.  The statement also referenced the hearing loss claim.  
In a June 2003 VA Form 9, the veteran checked the box to 
indicate that he did not want a Board hearing.  However, at 
the time of a May 2004  RO hearing, the veteran was asked to 
sign a document indicating that the RO hearing satisfied his 
request for a personal hearing in lieu of a hearing before 
the Board.  On advice of his representative, the veteran 
included an annotation to the effect that the RO hearing did 
not satisfy his request for a personal hearing in lieu of a 
Board hearing.  The Board believes that clarification is in 
order regarding any outstanding request for a Board hearing.  

Associated with the claims files is a partial Social Security 
decision dated in October 1985.  It is not apparent to the 
Board if all the records upon which the Social Security 
decision was based have been associated with the claims file.  
The Court in Murincsak v. Derwinski, 2 Vet.App. 363 (1992), 
stated that the VA's duty to assist specifically includes 
requesting information from other federal departments or 
agencies pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  Thus, 
the documents from SSA pertaining to the veteran's claims, 
including any medical records that SSA has regarding the 
veteran, should be associated with the claims file for review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

2.  In accordance with the directions set 
forth in the February 2001 Board remand, 
the RO should schedule the veteran for 
appropriate VA examinations to determine 
the nature, extent and etiology for all 
the issues on appeal.  The claims file 
must be made available to the examiner(s) 
for review.  As to each service 
connection issue, the examiner(s) must 
offer an opinion as to whether it is as a 
likely as not that the disability was 
incurred in or aggravated by the 
veteran's active duty service.  

3.  After the above has been conducted, 
the RO should review the claims files, to 
include all evidence received since the 
most recent supplemental statement of the 
case, and determine if entitlement to 
service connection for any of the 
disabilities on appeal is warranted.  If 
any benefit remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

4.  The RO should contact the veteran to 
determine if he still desires a Board 
hearing.  If not, the case should be 
returned to the Board for appellate 
review.  If so, the RO should take 
appropriate steps to schedule the 
requested hearing.  After the Board 
hearing is conducted, or in the event the 
veteran withdraws his hearing request or 
fails to report for a scheduled hearing, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


